Citation Nr: 1519498	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-24 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for service-connected tinea pedis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran had active duty service from April 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued the 10 percent disability rating for the Veteran's service-connected tinea pedis.

The Veteran testified at an October 2013 hearing before the undersigned Veterans Law Judge VLJ in Philadelphia, Pennsylvania.  A transcript of the hearing is of record.

Subsequent to the Statement of the Case issued in June 2013, various documents from the Veteran were associated with the Veteran's claims file.  To the extent that any of the received documents can be considered evidence, the Veteran filed his substantive appeal in July 2013 and this evidence is therefore subject to initial review by the Board because the Veteran did not request in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A.       § 7105(e)(1) (West 2014).

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased disability rating in excess of 10 percent for service-connected tinea pedis.  The January 2013 rating decision codesheet listed the Diagnostic Code for this condition as 7820-7806.  Diagnostic Code 7820 directs (as applicable here) to rate under Diagnostic Code 7806.  Diagnostic Code 7806 specifically considers the use of "systemic therapy such as corticosteroids or other immunosuppressive drugs" and disability ratings may be assigned based on the frequency of such therapy.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2014).  

The Veteran was afforded a VA examination in November 2012.  The examination report referenced that the Veteran stated that he "gets injections" for his feet.  The examination report further stated that the Veteran has "never had systemic corticosteroid or any other immunosuppressive medications."  The Veteran subsequently submitted a January 2013 private medical record from provider J.M.  This record noted that the Veteran had never been on an oral antifungal medication in the past and prescribed griseofulvin microsize.  This prescription was noted to be for two weeks and after that period, if signs of improvement were shown, the Veteran would be kept on the medication for one month.  At the October 2013 Board hearing, the Veteran referenced receiving injections in his arm for his feet from a Dr. G, who the Veteran stated "wrote me a letter."  Board Hearing Transcript, page 4.  Of record is a January 2011 letter from a Dr. G. that referenced treating the Veteran for his feet.  This letter referenced that the Veteran required medical treatment, but did not specifically address what treatment.  At the Board hearing, the Veteran also referenced that sometimes he takes pills for his condition.  Id. at 6-7.  

As noted above, Diagnostic Code 7806 considers the use of systemic therapy as criteria for assigning disability ratings.  Based on the January 2013 private medical record from provider J.M., the Veteran was prescribed an oral antifungal medication (griseofulvin microsize).  The Veteran additionally appears to have received some sort of injections from Dr. G. as treatment.  It is not clear if any of this treatment can be considered systemic therapy such as corticosteroids or other immunosuppressive drugs, as contemplated by Diagnostic Code 7806.  As such, remand is required for a VA examination that addresses the current severity of the Veteran's service-connected tinea pedis, as well as an opinion that specifically addresses whether (and if applicable, the date and frequency) the Veteran has received systemic therapy such as corticosteroids or other immunosuppressive drugs for his service-connected tinea pedis.

Also, at the October 2013 Board hearing, the Veteran testified that he was receiving VA treatment for his service-connected tinea pedis.  Id. at 3.  The most recent VA treatment records of record are from June 2013.  While on remand, any outstanding VA treatment records must be obtained, to include if possible a list of medications prescribed to the Veteran.     

Finally, based on the evidence of record and the Veteran's testimony, the Veteran has received private medical treatment for his service-connected tinea pedis from provider J.M. and Dr. G.  On remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records from these providers or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include if possible a list of medications prescribed to the Veteran (the most recent VA treatment records of record are from June 2013).  

2.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records (to include provider J.M. and Dr. G.) or completes a release for such providers; if a release is returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2014).  The Veteran must then be given an opportunity to respond.  See Board Hearing Transcript, page 4, and January 2013 private medical record.

3.  After completion of the above, afford the Veteran an appropriate VA examination to determine the current severity of his service-connected tinea pedis.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  

The examiner is asked to specifically address whether the Veteran has received systemic therapy such as corticosteroids or other immunosuppressive drugs for his service-connected tinea pedis.  If so, the examiner is asked to comment on the date and frequency of such treatment.  While review of the entire claims folder is required, attention is invited to the January 2013 private medical record from provider J.M. (prescribing griseofulvin microsize) and the Veteran's testimony that he has received injections from Dr. G. for his feet.  See Board Hearing Transcript, page 4    

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




